DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Preliminary Amendment, filed 8/18/2021, has been entered. Claims 1-7 and 9-21 are pending with claim 8 being currently (Preliminary Amendment) cancelled.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 116 (Fig. 1).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
1) “the producer well being positioned laterally between the transmission line conductors” - claims 1 and 17;
2)  “the producer well comprises a primary producer arm and at least one secondary producer arm extending laterally from the primary producer arm” - claim 12; and 
3) “a shape of the primary arm along the longitudinal axis comprises at least one crest” - claim 16
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that as these features are described in the original specification and claims, providing such illustrations would not be considered new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9, recite that the transmission line conductors are coupled at a proximal end to the at least one electromagnetic wave generator. This recitation is unclear and therefore indefinite. As best understood by the examiner, the transmission line conductors (112) are connected to the waveguide which appears to possibly connect (Fig. 1 appears to indicate that lines 120 may not connect to the wave generator because of element 116 which is not identified) to the wave generator (108). Thus, at best, any connection between the transmission line conductors and the electromagnetic wave generator would be an indirect connection. Although the examiner understands that an indirect connection can still be a “connection”, claim 1 appears to recite other connections wherein at least one of the recited connections (between the distal end of the waveguide and the transmission line conductor) is a direct connection. It is suggested that the recitation be clarified to indicate that that a connection is a direct (mechanical) connection or just an electrical or magnetical connection.
Claim 1, line 12 recites that transmission line conductors extend along a longitudinal axis. However, line 23 recites that the longitudinal axis is defined by the producer well. These recitations are indefinite as it is not understood what axis is being claimed or how many longitudinal axes are being claimed. The examiner suggests using/adding language that would establish a distinct axis and then perhaps recite the second axis as being in a plane perpendicular to the first axis.
Claim 1, line 24, recites that the producer well is positioned laterally between the transmission line conductors. This recitation is unclear and therefore indefinite. This position is neither shown in the illustrations nor is it made clear when reading the entire limitation as a whole, in part due to the lack of indefiniteness regarding the position of the longitudinal axis.
Claim 17 suffers from similar indefiniteness regarding the positional relationships of the recited transmission lines, the recited producer well, and the recited longitudinal axis.
	It should be noted that no art rejections are being made regarding the instant claims. However, should the examiner’s understanding of the claimed invention change because of any future amendments, the examiner reserves the right to reconsider the allowable subject matter indicated below.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. 
The electromagnetic heating of formation to assist in hydrocarbon recovery is very well known in the art and the art is replete with publications detailing such servicing including Diehl et al. (US 8371371), Okoniewski et al. (US 20190145235), Menard et al. (US 9222343), Parsche (US 20110309988), Parsche (US 20140224472), and Parsche (US 20120318498). These references, in combination or alone, generally disclose structure and positioning and methods of electromagnetic heating to assist in hydrocarbon recovery. In particular, these references disclose such features as electromagnetic generators, transmission conduits, formation heating via electromagnetic waves, and producer wells that gather the heated hydrocarbons for transport to the surface.
Thus, upon reviewing these references as well as further references cited therein, it appears that the claimed subject matter might teach a generally known concept. However, the art fails to disclose or fairly suggest the detailed recitations of the instant claims. Particularly, the art does not address the specific positioning and operational relationships between the claimed structures and the electromagnetic wave generation systems. Further, the art fails to disclose or fairly suggest the specifically recited positional relationships regarding the waveguides and the various arms of the transmission conductors and the electrically isolatable connections between the arms or arm sections. 
Although it could be argued that as the structures and operations are generally known, it should be obvious to just pick apart the art and reassemble the claimed invention. The examiner finds that the detailed recitations involve much more than cobbling together a system from what is used in the various related arts. In conclusion, the examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the specifically combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
12/13/2022